Citation Nr: 1209071	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-49 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy due to herbicide exposure.

3.  Entitlement to service connection for bilateral restless leg syndrome due to nerve damage.

4.  Entitlement to service connection for abnormal blood chemistry imbalances due to herbicide exposure.

5.  Entitlement to service connection for arthritic thoracolumbar spine with severe degeneration due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

In September 2011 the Veteran testified during a video hearing at the RO before the undersigned Veterans Law Judge.  The case was held open for 60 days in order to allow the Veteran adequate opportunity to submit additional information, and in November 2011 evidence pertinent to the matters on appeal was received, accompanied by a waiver of initial AOJ consideration.

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy, entitlement to service connection for bilateral restless leg syndrome due to nerve damage, and entitlement to service connection for arthritic thoracolumbar spine with severe degeneration are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There is competent credible evidence of record that the Veteran was on the ground in Vietnam during active service.

2.  In November 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for abnormal blood chemistry imbalances due to herbicide exposure.


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for abnormal blood chemistry imbalances due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to grant the claim for service connection for diabetes mellitus, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active service, Type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran asserts that he was exposed to herbicides by virtue of being on the ground in Vietnam during active service.  The Board notes that private medical records reflect a diagnosis of Type II diabetes mellitus.

The Veteran's service treatment records are negative for any indication of diabetes mellitus.  The Veteran's personnel records reflect that the Veteran served aboard the USS Vega (AF-59) from November 1968 to February 1970.  The Veteran's DD 214 reflects that his awards included the Vietnam Service Medal.  His military occupational specialty (MOS) was Boatswain's Mate.

By virtue of deck logs provided by the National Archives and Records Administration the RO has confirmed that, during the Veteran's service aboard the USS Vega, the USS Vega docked in June 1969 at ports of the Republic of Vietnam including An Thoi, Vung Tau, and Cam Rahn Bay.

For purposes of establishing service connection under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e), service in the Republic of Vietnam means service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See M21-1 MR, pt. IV., subpt. ii., ch. 1, sec. h.28.a (Jul. 20, 2009).  Further, service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  Evidence of shore docking is required in order to concede the possibility that a veteran's service involved duty or visitation in the Republic of Vietnam.  M21-1 MR, pt. IV., subpt. ii., ch. 1, sec. h.28.h.  VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation.  See Haas v. Peake, 525 F. 3d at 1168 (Fed. Cir. 2008).

The Board notes that a January 2012 VA document ("Navy and Coast Guard Ships Associated with Service In Vietnam and Exposure to Herbicide Agents") provides information to be used by VA regional offices as a resource regarding vessels traveling in or near Vietnam's coastal waters.  The Veteran's ship, the USS Vega, is among those listed in the following category:

Ships operating on Vietnam's coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.

The Board further notes that the January 2011 VA document also contained, in pertinent part, the following:

For those Veterans who served aboard ships that docked and the Veteran went ashore, or served aboard ships that did not dock but the Veteran went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the Veteran was aboard at the time of docking and the Veteran must provide a statement of personally going ashore.

The Veteran has essentially indicated, including in a statement received in March 2007, that while serving onboard the USS Vega he had been assigned to lower the "gangway" at a Da Nang pier on one of his "first cruises," and thereby asserted that I "did walk on the ground of Vietnam."  The Veteran provided further elaboration of this event at his September 2011 Board hearing (September 2011 Board hearing transcript, page 9).

The Veteran has also indicated that he went ashore while performing duties at Vung Tau.  In a June 2010 e-mail reminiscence to a service comrade, the Veteran essentially recalled an incident in which he and others had been given a "beer party" while docked on a Vung Tau pier.  The Veteran provided further elaboration of the event at Vung Tau at his September 2011 Board hearing (September 2011 Board hearing transcript, page 9) as follows:

[Veteran's representative] . . .I know when we talked before going on camera or going on tape, you were telling a story and I know the e-mail is in your file also describing the beach party in -- I believe it is in [V]ung Tau, that that took place in I think you remembered or you said summertime of 1969?

[Veteran ] June or July, yeah, of '69.

[Veteran's representative] Okay.  Can you just describe that event in more detail for the judge?

[Veteran] Yes, thank you.  It was-we were working awfully long days at that time loading and unloading food and it had been quite a hectic schedule, many hours of four in the morning and five and six and running around the clock to do this work and when we went in to [V]ung Tau, we went in and tied up at a pier so that they could bring a lot of food out and then transporting stuff away and in INREP, we brought it on the ship and they used forklifts and all kinds of stuff to bring it out and then we loaded it on.  Well, the captain had told us and thanked us all for working so hard and so many hours.  He bought I'm pretty sure it was 30 cases of beer and put out on the island around just on the base, but off on the corner there where we could have a little private party and everybody was given two beer chips.  We actually had two little pieces of paper and we took those on shore and turned them in over there and we took an hour break sitting there in the sand drinking beer.  So that was that event.

VA has confirmed and acknowledged that the Veteran served onboard a Navy ship that docked (as opposed to just anchoring in open deep-water) three times on the shore of the Republic of Vietnam.  The claims file contains diagnoses of diabetes mellitus, and the Veteran has provided a credible, personal statement that he went ashore (in particular, as it pertains to the June 1969 docking at Vung Tau) during a time period that his ship was docked at a pier of the Republic of Vietnam.

Based on the foregoing, exposure to herbicides is presumed, and service connection for diabetes mellitus is warranted.

In granting service connection, the Board has found the Veteran to be a credible historian.  The Board notes in passing that the Veteran's grant of service connection (in July 2010) for PTSD was based in no small part on findings related to the Veteran's credibility.  

II.  Abnormal blood chemistry imbalances

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case the Veteran, through his representative, by correspondence received in November 2011, indicated that it was his intent to withdraw the appeal as to the issue of entitlement to service connection for abnormal blood chemistry imbalances due to herbicide exposure.  Thus, that issue is no longer for appellate consideration.


ORDER

Service connection for Type II diabetes mellitus secondary to herbicide exposure is granted.

The appeal as to service connection for abnormal blood chemistry imbalances due to herbicide exposure is dismissed.

REMAND

The Veteran essentially asserts that he has bilateral lower extremity peripheral neuropathy, bilateral restless leg syndrome, and an arthritic thoracolumbar spine with severe degeneration secondary to diabetes mellitus (and also as due to exposure to herbicides).  Based on the nature of the Veteran's assertions and in light of the above grant of service connection for diabetes mellitus, the Board finds that a VA examination is needed prior to adjudicating the service connection issues.  As such, the Board finds that the Veteran should be afforded a VA examination(s)  to address the medical matters presented by this appeal.  -38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be scheduled for the appropriate VA examination(s).  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has bilateral lower extremity peripheral neuropathy, bilateral restless leg syndrome, and low back disability that is proximately due to, or aggravated by, service-connected diabetes mellitus or is otherwise related to service, to include exposure to herbicides.  The examiner(s) should also address the private medical opinions of record dated in November 2011 from Bradley Root, D.O., related to the claimed restless leg syndrome and degenerative disc disease.  The rationale for any opinion expressed should be set forth.

2.  The AOJ should then readjudicate the issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy, entitlement to service connection for bilateral restless leg syndrome due to nerve damage, and entitlement to service connection for arthritic thoracolumbar spine with severe degeneration.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


